EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nazish Shabbir on August 11, 2022.
The Claims are amended as follows:
1. (currently amended) An interlocking braided shoe and midsole system comprising: a midsole insert comprising a toe end opposite a heel end, a top planar surface opposite a bottom planar surface and a plurality of protruding studs extending below the bottom planar surface on at least a portion of the midsole insert, the midsole insert having a perimeter corresponding to a shoe bottom; and 
a braided upper comprising a tubular containment structure having an ankle opening, a toe end, a heel end opposite the toe end, a top surface and a bottom surface, an internal cavity, an interior surface and an exterior surface, a first zone having a first braid density and a first braid configuration that defines a plurality of apertures located on the top surface of the braided upper and extending from the interior surface to the exterior surface, and a second zone having a second braid density and a second braid configuration that defines a plurality of apertures located on the bottom surface of the braided upper and extending from the interior surface to the exterior surface, wherein at least a portion of the tubular containment structure is braided to surround a perimeter of each of the plurality of apertures of the first braid configuration and the second braid configuration, 
wherein the plurality of apertures of the second braid configuration corresponds to the plurality of protruding studs such that the plurality of protruding studs extend below the exterior surface of the braided upper through the plurality of apertures of the second braid configuration thereby coupling the bottom planar surface of the midsole insert with the braided upper to provide a 360-degree containment of each of the plurality of protruding studs, and Page 17 of 21 4816-0239-6633Non-Provisional Application354038/160345US03DIV further wherein each of the plurality of protruding studs comprises a ground-contacting outer sole that extends below the exterior surface of the braided upper.

4. (currently amended) The interlocking braided shoe and midsole system of claim 3, wherein the internal cavity comprises the plurality of apertures of the first braid configuration and the second braid configuration contacting at least a portion of the bottom planar surface of the midsole insert.

7. (currently amended) The interlocking braided shoe and midsole system of claim 1, wherein the at least a portion of the midsole insert is pre-molded with the plurality of protruding studs prior to being contained by the plurality of apertures of the first braid configuration and the second braid configuration of the braided upper.

8. (currently amended) The interlocking braided shoe and midsole system of claim 1, wherein the plurality of protruding studs extending below the bottom planar surface are positioned on one or more of the toe end 
9. (currently amended) The interlocking braided shoe and midsole system of claim 1, wherein the plurality of protruding studs are keyed such that at least a portion of each of the plurality of protruding studs intersects the braided upper at a corresponding aperture of the first braid configuration and the second braid configuration proximate a horizontal plane of the braided upper, wherein each corresponding aperture encircles each intersecting, protruding stud.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and dependent claims 2-20 are considered allowable. Independent claims1 is allowable because the prior art does not disclose the structure regarding the claimed combination of an interlocking braided shoe and midsole system comprising: a midsole insert with a bottom planar surface and a plurality of protruding studs extending below the bottom planar surface on at least a portion of the midsole insert, the midsole insert having a perimeter corresponding to a shoe bottom; and a braided upper comprising a tubular containment structure having an ankle opening, a first zone having a first braid density and a first braid configuration that defines a plurality of apertures located on the top surface of the braided upper extending from the interior surface to the exterior surface, and a second zone having a second braid density and a second braid configuration that defines a plurality of apertures located on the bottom surface of the braided upper and extending from the interior surface to the exterior surface, at least a portion of the tubular containment structure is braided to surround a perimeter of each of the plurality of apertures, wherein the plurality of apertures of the second braid configuration corresponds to the plurality of protruding studs such that the plurality of protruding studs extend below the exterior surface of the braided upper through the plurality of apertures of the second braid configuration thereby coupling the bottom planar surface of the midsole insert with the braided upper to provide a 360-degree containment of each of the plurality of protruding studs, and Page 17 of 21 4816-0239-6633Non-Provisional Application354038/160345US03DIV further wherein each of the plurality of protruding studs comprises a ground-contacting outer sole that extends below the exterior surface of the braided upper.
The prior art does not disclose or teach these structures. The closest prior art appears to be PG Pub 2016/0295971 by Arnese and does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732